Order unanimously affirmed, without costs. Memorandum: In affirming the order of Special Term which temporarily determined alimony, support, and other matters pending divorce proceedings, we note that "appeals from the granting of temporary alimony are not favored, as it is clearly more expedient and less consuming of both judicial time and that of the attorneys if counsel would promptly proceed to trial in accordance with section 249 of the Domestic Relations Law, which has legislatively expressed the entitlement to preference in the trial of such matters where justice so requires.” (Gostin v Gostin, 41 AD2d 606.) The trial court is in the best position to make a permanent award of alimony and support as well as to provide for a final disposition of the marital property and custody of the issue of the marriage based on evidence adduced at the plenary trial. (See Muscarello v Muscarello, 52 AD2d 932; Levene v Levene, 41 AD2d 530; De Gasper v De Gasper, 31 AD2d 886.) (Appeal from order of Fulton Supreme Court— *1134temporary alimony, etc.) Present—Marsh, P. J., Dillon, Hancock, Jr., Den-man and Witmer, JJ.